On Rehearing
PORTER, Justice.
Section 63-3016(a) (1), I.C., is part of our Property Relief Act adopted in 1931. Such section was taken from the Federal Revenue Act of 1928. On rehearing of this cause, appellant stressed the contentions that when interpreting the Property Relief Act of 1931, we are bound by the decisions of the Federal Courts rendered prior thereto; and that such decisions support the position of appellant that the expenses in question are not deductible items. We recognize that the decisions of the Federal Courts under the 1928 Federal Revenue Act, rendered prior to the adoption of our Property Relief Act, are the rules of decision to be followed by the courts of this state in construing our act. Section 63-3085, I.C.; Girard v. Defenbach, 61 Idaho 702, 106 P.2d 1010; Kopp v. Baird, 79 Idaho 152, 313 P.2d 319. We do not agree that such decisions support appellant’s position in this case.
Appellant cites, to uphold his position, among others, the following cases: Sullivan v. Commissioner, 1924, 1 B.T.A. 93; Bixler v. Commissioner, 1927, 5 B.T.A. 1181; Sachs v. Commissioner, 1927, 6 B.T.A. 68; Schmidt v. Commissioner, 1928, 11 B.T.A. 1199; Brown v. Commissioner, 1928, 13 B.T.A. 832; Duncan v. Commissioner, 1929, 17 B.T.A. 1088, affirmed, 2 Cir., 1931, 47 F.2d 1082; Peters v. Commissioner, 1930, 19 B.T.A. 901.
The cases cited by appellant establish the propositions that the ordinary travel of an employee from his home to his place of employment is not a deductible expense; and that the travel of a commuter who lives at a distance from his place of employment for his own convenience and not for the convenience of this employer, is not a deductible item of expense. Such cases agree that each case is to be decided upon its own facts.
None of such cases deals with a situation such as is shown by the facts in this case. Here, we have an employee who had an established tax home. The places of construction of the employers were located at points comparatively isolated and where the local supply of skilled labor was entirely inadequate. The need of the employers for electricians such as respondent, Roy V. Carlson, was limited in time and their employment was temporary and of short duration. It was patently impracticable for such employees to move their families to the points of employment. These facts were recognized by the employers and reimbursement paid to the employees for *344their traveling expenses from their homes to their places of work and return. The principle that the expenses of the employee in going to and from his work in such a situation are deductible is recognized and discussed in Commissioner v. Peurifoy, 4 Cir., 254 F.2d 483.
We adhere to the decision rendered upon the original hearing in this cause. The judgment of the trial court is affirmed. Costs awarded to respondents.
KEETON, C. J., and TAYLOR, SMITH and McQUADE, JJ., concur.